Citation Nr: 1121854	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for degenerative disk and degenerative joint disease of the cervical spine.

2. Entitlement to service connection for a chronic gastrointestinal disability (claimed as gastroesophageal reflux disease (GERD) and hiatal hernia), to include as secondary to service-connected disabilities and/or compensated disabilities under 38 U.S.C.A. § 1151.

3. Entitlement to an initial evaluation higher than 10 percent for myofascial strain of the right cervical paraspinal and right trapezius muscle with pain to the right upper extremity. 

4. Entitlement to an initial evaluation higher than 20 percent for myofascial strain of the left cervical paraspinal and left trapezius muscle with pain to the left upper extremity. 



REPRESENTATION

Appellant represented by:	Shana M. Dunn, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In a May 2005 decision, the RO granted service connection for degenerative disk and degenerative joint disease of the cervical spine, as well as associated myofascial strain of the cervical paraspinal and trapezius muscles on the right and left sides, respectively. The Veteran appealed from the initial assigned disability ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Also on appeal is a December 2007 decision denying service connection for a gastrointestinal disorder, including secondary to service-connected disabilities and/or compensated disabilities under 38 U.S.C.A. § 1151.

A June 2006 RO rating decision increased from 20 to 30 percent the evaluation for degenerative disk and degenerative joint disease of the cervical spine, from the February 24, 2004 effective date of service connection. The claim for a still higher schedular rating remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).
 
In November 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of this proceeding is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and             (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran           nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and              the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in           38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it     based on the current record.

Through a February 2010 decision, the Board denied all claims before it.                 The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In February 2011, the Court granted a Joint Motion by the Veteran and Secretary of VA (the parties) vacating the February 2010 decision, and then remanding the case to the Board.  

The Board presently reissues a decision on the claim for increased rating for a cervical spine disorder. Meanwhile, in accordance with the Court's Joint Motion, the issues of service connection for a chronic gastrointestinal disability, and increased rating for myofascial strain of muscles involving the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

There is no ankylosis of the thoracolumbar spine, or cervical spine by itself.     There also is no indication of incapacitating episodes of intervertebral disc syndrome (IVDS) of at least between four and six weeks per year. 


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 30 percent for degenerative disk and degenerative joint disease of the cervical spine. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for a higher initial evaluation for a service-connected cervical spine disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs), and records of VA outpatient treatment. The Veteran has also undergone several VA examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided additional private medical records, and several personal statements.              He testified during a November 2009 Travel Board hearing before the undersigned. There is no indication of any further available evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.            § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.
When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than         40 degrees; or, combined range of motion of the cervical spine greater than           170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the cervical spine of        15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

The criteria for Intervertebral Disc Syndrome also potentially apply. Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran underwent a VA Compensation and Pension examination of the spine in April 2005, during which he reported constant neck pain, located central in the cervical spine area and to the shoulders, more intense on the left side. Flare-ups occurred with increased activity, and quick movement when reacting to something. On physical examination, there was little movement in the neck and upper back, and a slightly head forward posture. Range of motion was flexion to 25 degrees, extension to 5 degrees, lateral flexion to the right 15 degrees and left 20 degrees, and rotation 10 degrees in each direction. There was tenderness with light palpation in the mid- and upper trapezius muscle on the left more than the right, with a tender point on the left producing some radiation of pain. Distal strength in the left upper and right extremity was at least good, with discomfort in the neck and upper back. Sensation was altered in the left C6 distribution, otherwise intact in the upper extremities. Muscle stretch reflexes were decreased slightly on the left.                The diagnosis was degenerative disk and degenerative joint disease of the cervical spine, and myofascial strain of the cervical paraspinal and trapezius muscle bilaterally.

The December 2005 statement from Dr. C.B., a private physician, states the viewpoint that the Veteran should be assigned a disability rating of 60 percent for his cervical spine disability for a neck injury analogous to chronic sciatica, under the rating provisions for Intervertebral Disc Syndrome. Dr C.B. cited to recent EMG and MRI studies as evidence of neurological impairment warranting a higher rating. 

In January 2006 correspondence, the Veteran described symptomatology of having significantly limited rotation of the neck, causing blind spots while attempting to drive. He also described having had to substantially reduce his work schedule from full-time to part-time employment as a consequence of pain in his arm and neck that precluded him from using a computer at length.

Records of VA outpatient treatment beginning in May 2005 indicate the Veteran commenced a course of physical therapy designed to alleviate his neck symptoms.

On VA examination again in May 2006, the Veteran reported that the neck pain had become worse, and was localized in the base of the skull and radiated between the shoulder blades, to the left lateral arm, and right elbow. He described dull constant pain with increased pain on sharp or quick movements. On physical inspection of the cervical spine there was reversal of the cervical lordosis noted. The neck was kept in a guarded position. Range of motion was forward flexion to 10 degrees, with repetition decreased to 8 degrees; extension was to 10 degrees, with repetition decreased to 8 degrees; lateral flexion to 5 degrees on the right, and 10 degrees on the left; and right and left lateral rotation to 15 degrees, with repetition decreased to 10 degrees. With repetitive motion the Veteran complained of increasing pain and also headache shooting up the posterior occipital area. There was no apparent lack of coordination or weakness or endurance. During range of motion testing it was felt that the Veteran was not putting forth full effort. There was tenderness from the cervical spinous process from the posterior occiput down to the T1 level. Facet joint tenderness was also noted. There was point tenderness in the trapezius area with muscle tightness noted. Both upper extremities' strength was 5-/5, but it appeared that the Veteran did not give full effort. Muscle stretch reflexes were 1+/4 bilaterally on the left and 2+/4 on the right. Sensation to light touch and pinprick were preserved throughout both upper extremities. No dermatomal sensory loss was noted. 

An x-ray showed a significant anterior spur at C3, with disc space narrowing at C5-C7 seen with mild encroachment of the neural foramen. The relevant diagnosis was neck pain secondary to degenerative disc disease of the cervical spine as well as left mild chronic C7 radiculopathy, worse since the last examination. There was left arm numbness secondary to cervical degenerative disc and joint disease, and no radiculopathy on the right side.

Upon examination in April 2007, the Veteran kept his neck in a forward position, with very little rotation on his neck when moving. Muscle testing in the upper extremity failed to reveal any weakness. Strength was 5/5 throughout. Deep tendon reflexes were 2+ at the biceps, brachial radialis. There was slight decrease on the right triceps at 1+ compared to 2+ on the left. Sensory examination including light touch and pinprick did not reveal any loss of sensation in a dermatomal pattern. Range of motion findings were of forward flexion to 10 degrees, extension to 20 degrees; lateral bending 10 degrees bilaterally, and rotation 20 degrees bilaterally. There was no change in range of motion with repetitive testing, and no evidence of fatigability, weakness, or instability. The diagnosis was degenerative disc and joint disease of the cervical spine. 

Records of VA outpatient treatment further denote that in November 2007 neurology consult for follow-up of chronic cervical spondylosis with neck pain.  The Veteran reported that he felt that pain was always present at least at level 3/10, which he controlled with pain medication, and described the presence of some radiating pain worse in the left upper extremity. Objectively, motor and sensory exams were normal. The assessment was cervical stenosis, multilevel disc disease with some radicular symptoms, left worse than right, stable. On a November 2008 neurology outpatient nurse consult, the Veteran had continued right and left sided neck pain, for which pain relief medication provided control of symptoms. 

When considering the Veteran's cervical spine disability in view of the applicable rating criteria, a 30 percent evaluation remains the proper disability rating.          Under the applicable general rating formula, the next higher 40 percent evaluation necessitates that there exist either unfavorable ankylosis of the entire cervical spine, or favorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. The presence of favorable ankylosis of the thoracolumbar spine is not shown in this instance, much less of ankylosis affecting the cervical spine in particular. The range of motion in the neck may have been diminished in some regard, but there consistently has been significant retained mobility both in the planes of forward flexion, and extension. The criteria for a higher rating of         40 percent therefore are not met. While narrow in its scope, this is the extent of what will permit assignment of the next higher disability rating. The Veteran raises the contention that ankylosis is mere "stiffness" or "rigidity" of a joint, not lack of motion. However, applicable authority clarifies that for VA purposes ankylosis is indeed immobility of a joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). 

The Board further emphasizes that there is a sufficiently informed record upon which to make the forgoing determination. Whereas the last formal VA Compensation and Pension exam was in April 2007, at no time has the Veteran contended or VA outpatient treatment records otherwise established that he has developed the condition of cervical spine ankylosis. As the more recent    November 2008 neurology consult shows, the Veteran reported neck pain, but there was nothing to suggest that the severe manifestation of total loss of forward motion in the neck had ever come to pass. Nor did the Veteran ever allude to such a problem during the November 2009 Board hearing. By all apparent indication,         the Veteran still retains some mobility of the cervical spine, and in short, does not have joint ankylosis. 

Turning to the criteria for rating IVDS, this also has been considered. A 40 percent rating may be assigned for IVDS provided there are incapacitating episodes with a duration of at least 4 weeks but less than 6 weeks out of the year. See 38 C.F.R.        § 4.71a, Diagnostic Code 5243. In this instance, there are no findings indicating or suggesting incapacitating episodes of IVDS, as defined under the criteria as involving physician prescribed bed rest. The Veteran's subjective description of symptoms does not correlate to episodes with this great a level of severity, apart from whether there is an actual physician's note prescribing bedrest. Thus, incapacitating episodes with the requisite severity to demonstrate entitlement to a higher rating are not shown. The Veteran contends that Dr. C.B.'s assessment of the required level of disability as being 60 percent for IVDS should count based upon his statement alone. The Board is fully aware of this physician's capacity to opine on matters within medical knowledge in a given case. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Meanwhile, as to the determination of the appropriate disability rating, an application of law to fact, the VA rating schedule is dispositive. The Board must determine a disability rating within the parameters of what is recognized as a basis for such, and here the specific rating formula for IVDS does not lead to the outcome of a higher                    40 percent rating. 

Hence, considering both the extent of range of motion, and potential manifestations of IVDS, there is no basis to award an increased rating for a cervical spine disability. To the extent the Veteran has additional disability associated with cervical spine degenerative disk and degenerative joint disease, consisting of myofascial syndrome and left side radiculopathy, these manifestations have already been recognized through distinct grants of service connection. See 38 C.F.R. § 4.14. 
The Veteran also raises the point that his neck pain has adversely impacted employability, causing him to switch from full to part-time employment, and that this should be recognized in his disability rating. The Board notes however, that the VA rating schedule prescribes specific objective symptomatology under each diagnostic code upon which a disability evaluation is to be predicated, and that this is the only basis to warrant a higher schedular rating (i.e., other than an extraschedular rating, discussed later below). Moreover, the rating schedule already incorporates occupational functioning as a factor in assigned graduated ratings for each applicable diagnostic code. See 38 C.F.R. § 4.1 ("The percentage ratings 
represent as far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.").

Thus, an increased rating is not warranted, and the 30 percent schedular rating for cervical disk and degenerative joint disease should apply from the February 24, 2004 effective date that service connection was granted.
The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's cervical spine disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. In furtherance of his claim, the Veteran's attorney raises the point that the Veteran experiences sleep disturbances related to neck pain. Further described are headaches with repetitive range of motion testing, and short-term memory problems associated with medication taken for neck pain. As to possible sleep disturbances and headaches upon repetitive testing, while unfortunate secondary manifestations of a cervical spine disorder, these are not wholly unexpected in connection with a neck condition of the nature that has been found service-connected. The applicable rating criteria provide for the most objective assessment possible based upon measurement of actual range of motion. Again, it is simply unavoidable that the Veteran might have some secondary manifestations of neck pain that are not expressly listed under the rating criteria. That fact alone however, does not render his condition exceptional for extraschedular rating purposes. It should be noted also that the headaches by report are only associated with performing VA sponsored repetitive motion tests, which is a relatively infrequent occurrence. Moreover, it would seem unlikely that significant memory loss would result from simply taking pain relief medications for neck pain.           Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. While            the Veteran's cervical spine disorder limits his employability, and he resigned from a full-time job in 2007, he continues to work part-time albeit on a volunteer basis on behalf of a Veteran's Service Organization. There is also no conclusive showing that due to his cervical spine disorder alone (as distinct from other service-connected disabilities) he is unable to effectively participate in employment in a more sedentary workplace environment. Moreover, the Veteran's service-connected cervical spine disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R.              § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for increased rating for a cervical spine disability is being denied. In reaching this determination on the increased rating claim,               the Board also notes the absence of heightened symptomatology at any point for this disorder since the Veteran filed his claim for increase, as the basis to award a "staged rating." The preponderance of the evidence is unfavorable on this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.        38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

An initial evaluation higher than 30 percent for degenerative disk and degenerative joint disease of the cervical spine is denied.


REMAND

The Board is remanding the claim for service connection for a gastrointestinal disorder in view of the considerations raised in the Court's February 2010           Joint Motion. Also being remanded are the claims for increased rating for myofascial strain of the right and left cervical paraspinal and trapezius muscles,         to obtain a more recent depiction of the extent of service-connected disability.

Regarding a claimed gastrointestinal disorder, the averred basis of entitlement encompasses first a theory of direct service connection, i.e., that a chronic gastrointestinal disorder was initially incurred during service. Next, there is the theory of secondary service connection. See 38 C.F.R. § 3.310(a). In this regard,  the Veteran alleges that the pain medication used for treatment of his service-connected cervical spine disorder and its associated conditions, namely tramadol and meloxicam, led to the development of a chronic gastrointestinal disability. Other medications taken to treat his neck pain at various times included Toradol during flare-ups, and acetaminophen (Tylenol). Thus, the Board's analysis in reviewing his claim on a secondary basis will focus primarily on whether the claimed gastrointestinal disorder is etiologically related to use of the aforesaid medications for neck pain. 

There have been several VA Compensation and Pension examinations in this case that address the matter of the current clinical diagnosis and probable etiology of a claimed gastrointestinal disorder. The Board will focus upon the most recent such examination, dated from February 2009, since the medical basis for that examination, or lack thereof, was what the Court's Joint Motion identified as the grounds to revisit the instant claim.

During the February 2009 VA examination, the examiner indicated having reviewed the claims file, including the service medical history, and each of the prior VA examination reports in turn. It was observed that there was no documentation in any volumes of the claims file of the Veteran undergoing 24-hour pH monitoring to objectively establish a diagnosis of GERD or laryngopharyngeal reflux by reason of lower esophageal sphincter pressures, the primary cause of such conditions. Further noted as to medical history was that the Veteran did not have dysphagia for solids or liquids. He only had dysphagia for swallowing mucus after coughing spasms, which appeared to be associated with an increased gag reflex caused by coughing associated postnasal drip. The Veteran did not have pyrosis, and very rarely had epigastric or substernal pain after eating certain types of foods. This in the examiner's opinion did not establish a diagnosis of GERD or laryngopharyngeal reflux. In addition, there was no reflux or regurgitation. The Veteran had taken no medications for GERD or laryngopharyngeal reflux in the last two years. Omeprazole not improving his symptomatology was considered evidence that he did not have GERD or laryngopharyngeal reflux caused by refluxing acid contents. A physical examination was then completed.

The VA examiner indicated in his diagnostic summary there was no evidence of an objective nature for GERD. Further, in that the Veteran had not had 24-hour pH monitoring, there was no objective evidence for laryngopharyngeal reflux even though this diagnosis had been provided by VA examiners in the past. Symptoms not improving on omeprazole, an effective proton pump inhibitor, also indicated that the Veteran did not have laryngopharyngeal reflux caused by acid reflux which would certainly have improved on the medication. It was noted that the Veteran  had not had 24-hour pH monitoring or esophageal manometry to objectively verify either GERD or laryngopharyngeal reflux.

The VA examiner then proceeded to observe, as to the question of the etiology of hiatal hernia, that this condition was a common finding in persons over 50 years of age, and in the examiner's opinion was not caused by military service. According to the examiner, the Veteran's hiatal hernia was small and not severe, and not likely causing GERD. Further opined was that the Veteran's cervical spine disability had not caused or permanently aggravated the claimed secondary disability, emphasizing that the conditions of GERD and laryngopharyngeal reflux had not been objectively documented. Rather, the fact that the Veteran's symptoms were worse during pollen seasons indicated his actual condition most likely was chronic nasopharyngitis either of an allergic or nonallergic nature. 

In its Joint Motion, the Court points out as a deficiency with the Board's decision the acceptance of the February 2009 VA examination report as dispositive.               The Court requests that the Board address whether the February 2009 VA examination was adequate, in light of the examiner's rejection of his diagnoses for GERD and laryngopharyngeal reflux because the Veteran had not undergone            24-hour pH monitoring or esophageal manometry testing. According to the Court, the Board failed to offer any explanation as to why the absence of said diagnostic tests (24-hour pH monitoring or esophageal manometry testing) did not require VA to obtain an examination that included such testing. 

Having reviewed the terms of the Joint Motion, and with the purpose of providing all reasonable assistance to the Veteran that does not exclude any avenue of recovery, the Board will order a new VA examination that incorporates, as part of the underlying testing mechanisms, both 24-hour pH monitoring and esophageal manometry testing. These tests results should then be evaluated in conjunction with other relevant findings (i.e., EGD studies, and otolaryngological findings) to reach an accurate diagnostic summary, and ultimately, an informed opinion on the etiology of any gastrointestinal condition that is diagnosed. 

Turning to the remaining claims for increased evaluations for myofascial strain of the right cervical paraspinal and trapezius muscles, and myofascial strain of the same muscle groups on the left side, the Court's Joint Motion directed that           the Board provide more in-depth discussion of the potential application of an extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b)(1). Before the Board can accomplish this however, a more recent depiction of the nature and extent of these service-connected conditions must be obtained, as the last VA examination was in April 2007. There are no subsequent VA outpatient treatment records which provide any further details on myofascial strain. Consequently, a contemporaneous VA medical examination is necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination with an appropriate specialist (if possible, the same physician who conducted the February 2009  examination) to ascertain the current diagnosis and likely etiology of a claimed gastrointestinal disorder.                 The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.           All indicated tests and studies should be performed, and all findings should be set forth in detail. The clinical studies performed must include both 24-hour pH monitoring and esophageal manometry testing.
It is requested that the VA examiner provide a response  as to each of the following inquiries: 

a) The VA examiner should initially provide a diagnosis of all gastrointestinal disabilities that        the Veteran currently manifests. In so doing,              the examiner should consider and either confirm,  or expressly rule out, the diagnoses of GERD;  laryngopharyngeal reflux disorder; and a          hiatal hernia.

b) The examiner should then indicate whether any diagnosed disability at least as likely as not             (50 percent or greater probability) was incurred during military service, based upon the symptoms and treatment noted therein. 

c) The examiner should indicate whether any diagnosed gastrointestinal disability is at least as likely as not (50 percent or greater probability) etiologically related to a service-connected disability, or an otherwise compensated disability (i.e., pursuant to 38 U.S.C.A. § 1151). In particular, the VA examiner should focus upon whether a gastrointestinal disability was brought upon due to pain relief medications taken for a cervical spine disorder, and also take into consideration relevant medical journal findings on this subject which         the Veteran has submitted. The examiner should consider both initial causation of a gastrointestinal disorder by a cervical spine disorder or service-connected disability, and possibility that                the Veteran's gastrointestinal disorder has been permanently aggravated by the same. For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

d) In making each of the foregoing inquiries            (on diagnosis and then if appropriate, etiology of the diagnosed conditions), the VA examiner should further directly address the prior VA medical expert examinations and opinions on this same subject --  including those set forth by the January 2007, October 2007 and February 2009 VA examiners. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Then schedule the Veteran for a VA examination              to determine the current severity of the Veteran's  service-connected myofascial strain of the right cervical paraspinal and trapezius muscles, and myofascial strain of the same muscle groups on the left side. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected myofascial strain of the aforementioned muscle groups of the right and left upper extremities, in accordance with the rating criteria for evaluating muscle disorders specified at            38 C.F.R. § 4.73 (both conditions having been evaluated under provisions of Diagnostic Code 5301 thus far).     The VA examiner should further attempt to characterize the level of disability in each upper extremity in terms of its overall severity (i.e., slight; moderate; moderately severe; and severe). 

3. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).


4. Thereafter, the RO should readjudicate the claims for service connection for a gastrointestinal disorder; and increased ratings for myofascial strain of the right cervical paraspinal and trapezius muscles, and myofascial strain of the left cervical paraspinal and trapezius muscles, in light of all additional evidence received.             In readjudicating the increased rating claims on appeal, the RO should provide thorough consideration of the availability of an extraschedular rating for the service-connected myofascial strain conditions, including under the framework elaborated upon in Thun v. Peake, 22 Vet. App. 211 (2008). If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


